Citation Nr: 1004358	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral 
defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from November 1951 to October 
1955.  He was born in 1927.

This appeal to the Board of Veterans' Appeals (Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a decision in May 2009, the Board denied entitlement to 
service connection for tinnitus and bilateral defective 
hearing.  The Veteran took the case on appeal to the U.S. 
Court of Appeals for Veterans Claims (Court) which returned 
the case, vacating the 2009 Board decision and remanding the 
case for action in accordance with a Joint Motion.

Issue #1 is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required.


FINDING OF FACT

The Veteran was exposed to acoustic trauma on the flight 
line in service; his recurrent tinnitus has purportedly been 
present in and since service, and the credible evidence is 
in approximate balance as to whether it may be reasonably 
associated with his in-service noise exposure.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  In view of the 
disposition herein as to Issue #2, and remand action taken 
with regard to the remaining issue, there is no need for 
further discussion of notice or development.

II.  Service Connection for Tinnitus

Service connection may be granted for disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(a) (2009).  Service connection may 
also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a neurological disorder (to include 
tinnitus and/or hearing loss as an organic disease of the 
nervous system) may also be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Tinnitus has been variously defined.  It is "a sensation of 
noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic 
membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  
It is a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 
(1996).  It is a ringing, buzzing noise in the ears.  Kelly 
v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be 
caused by a number of conditions, including injuries, acute 
diseases, and drug reactions [but] disablement from tinnitus 
does not depend on its origin." 59 Fed. Reg. 17,297 (April 
12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. § 
3.303(a); Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

Although records are limited, tinnitus was not specifically 
noted in the Veteran's now available service treatment 
records.  However, he was exposed in service to acoustic 
trauma and has described his in-service experiences as 
including exposure to jet noise while working in or out of 
the flight surgeon's office, particularly when on the flight 
line.

In 2006, on a VA clinical visit, he indicated he was not 
interested in a tinnitus masker.

On a VA audiometric examination in 2007, the Veteran was 
quoted as saying that his tinnitus seemed to have started in 
2006.  On other statements he has said that the ringing 
started while he was still in service and has continued to 
date, and that he has not been exposed to acoustic trauma 
since service, because he had worked as a chemist as a 
civilian.  The VA examiner noted that tinnitus is commonly 
related to noise-induced hearing loss, but, citing the gap 
of years since service, he opined that the Veteran's 
tinnitus is likely not due to service.  Another audiological 
evaluation in 2007 is also of record with equivocal 
conclusions, although findings in at least one ear were 
consistent with noise exposure.

By his own statements, the Veteran has experienced ongoing 
problems with tinnitus, periodic and intermittent and now 
virtually constant.  He has credibly testified to having 
experienced it since his service, and the history has been 
repeated on several occasions. 

There is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the Veteran is competent 
to report his own symptoms, and the circumstances of its 
incurrence in service are consistent with his military 
record, including the history of significant noise exposure.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable 
doubt as to whether it is sufficient to grant service 
connection for tinnitus under 38 C.F.R. § 3.303(d).  
Accordingly, without finding error in the previous action 
taken by the RO, the Board will exercise its discretion to 
find that the evidence is in relative equipoise, and will 
conclude that service connection for tinnitus is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for tinnitus is granted.


REMAND

Defective Hearing

The Veteran was exposed to acoustic trauma in service and 
has denied that his work as a chemist after service resulted 
in any significant noise exposure.  The measurements of his 
acuity in service were based on non-audiometric tests, 
including whispered voice.  

Hearing loss was demonstrated on the VA audiometric 
assessment in 2006.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
70
LEFT
25
40
55
60
70

Speech recognition scores were 76% in the right ear and 68% 
in the left ear.  Because of the long time gap between 
service and that hearing test, the examiner opined that the 
loss was unlikely due to service.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  A claimant "may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service."  Hensley, supra; 
see 38 C.F.R. § 3.303(d).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

In view of the foregoing, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

a.  The Veteran should be asked to 
identify any evidence of his hearing 
acuity in the interim since separation 
from service, and this and all other 
available post-service audiometric 
evaluations, whether from VA or private 
sources, associated with work or 
school, etc., and related evidence 
should be obtained; VA should assist as 
feasible.

b.  In any event, complete VA clinical 
records must be acquired and attached 
to the file.  In that context, the 
Veteran may be requested to identify 
those VA facilities in which he has 
been seen for his hearing loss 
including any that have provided him 
with hearings aids, and these records 
should be acquired.

2.  The Veteran should then be examined by 
a qualified individual who has not 
previously evaluated him, to determine the 
nature, extent, and probable etiology of 
any hearing loss.  The claims folder, to 
include service and post-service clinical 
records obtained pursuant to (1) and a 
copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  

a.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that defective hearing 
arose in or as a result of service, or 
arose after service and has been either 
caused or aggravated beyond its 
previous baseline level of disability 
by a service-connected disability to 
include tinnitus; or whether such a 
causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  A complete rationale for 
all opinions expressed should be 
provided.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection on 
all bases.  If any decision remains 
adverse, provide him and his 
representative with an appropriate SSOC.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


